Citation Nr: 0603893	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-15 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic acquired, 
variously diagnosed skin disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence had not been received to reopen service connection 
for chronic acquired, variously diagnosed skin disorders.  
The Board initially reviewed the matter in December 2004, at 
which time the veteran's application to reopen his claim was 
granted and the matter was remanded to the RO via the Appeals 
Management Center (AMC) for further evidentiary development.  
A review of the record reveals the RO made reasonable efforts 
to accomplish all remand directives.  Accordingly, the Board 
may proceed with its review.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish the claim decided herein; all reasonable 
development necessary for the disposition of the issue has 
been completed.

2.  The veteran had in-service diagnoses of tinea pedis and 
mild pyoderma on his hands, which resolved in service; there 
is no competent evidence that the veteran has a current 
diagnosis of a skin disorder that is related to service.


CONCLUSION OF LAW

Service connection for chronic acquired, variously diagnosed 
skin disorders is not warranted.   38 U.S.C.A. §§ 101(24), 
1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in June 2003, over two years 
after the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Although the RO could 
have and should have provided the veteran with VCAA notice 
prior to the initial unfavorable decision, the Board finds 
the error to be non-prejudicial in this case, as the 
veteran's application to reopen his claim for service 
connection for chronic acquired, variously diagnosed skin 
disorders was granted.  VA obtained all records identified by 
the appellant and he has had the full opportunity to present 
evidence and argument.  Moreover, a second VCAA notice was 
sent to the veteran in January 2005, which requested he 
inform the Appeals Management Center (AMC) of any other 
evidence or information that he thinks will support his 
claim.  It also requested the appellant send any pertinent 
evidence in his possession to AMC, and the veteran did not 
respond.  The Board construes the veteran's lack of response 
as a negative response.  Thus, there appears to be no 
additional evidence to furnish.  

The VCAA notice dated in January 2005 complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informs the claimant about the information and 
evidence the claimant is expected to provide; (3) informs the 
claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) requests the 
claimant provide any evidence in his possession that pertains 
to the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  The notice letter clearly covers all four 
elements.  

The Board concludes that the discussions in the rating 
decision in April 2001, the October 2002 Statement of the 
Case (SOC), and the October 2005 Supplemental SOC adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  He was advised that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate the claim 
addressed in this decision and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§5103A.  The medical evidence is sufficient to resolve the 
issues in this case.  VA afforded the veteran a VA medical 
examination in August 2003 and February 2004, which addressed 
the nature and etiology of the veteran's claimed skin 
disability.  VA also scheduled an additional examination in 
June 2005, which the veteran failed to attend without good 
cause.  38 C.F.R. § 3.655 (2005).  The evaluations are 
adequate for rating purposes; there is sufficient medical 
evidence of record to make a decision on the claim on appeal.  
There is no further duty to provide a medical examination or 
opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.")

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, VA treatment records from 1994 through 2003, Social 
Security Administration records, private treatment records, 
and the veteran's contentions as presented in his VA Form 9 
and Appellant's Brief.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claims.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
claimant).

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the 
instant case, the evidence meets the second prong of these 
three requirements.  Service medical records demonstrate the 
veteran had acute skin disorders, "jungle rot" on his arms 
in September 1969 and mild pyoderma on the hands and tinea 
pedis in November 1969.  The latter two disorders were 
treated with antibiotics and antifungal medicine.  No other 
recurrences appear before the veteran's discharge in January 
1970.  The record fails to produce, however, medical evidence 
that the veteran has a current skin disability that is 
related to an incurrence or aggravation of a disease or 
injury in service.  

Post-service, the veteran underwent a VA examination in 
August 1970, which revealed no physical abnormality, i.e., 
examination of the skin was negative.  Thereafter, the first 
diagnosis of a skin disorder occurred in October 1993 when 
actinic keratosis was diagnosed.  According to Dorland's 
Illustrated Medical Dictionary (29th Edition, W.B. Saunders, 
Co., Philadelphia), "actinic keratosis... usually affects the 
middle-aged or elderly, especially those of fair complexion 
and is caused by excessive exposure to the sun."  There is 
no further mention of actinic keratosis in treatment records 
and no relationship with service is evident.  Treatment for 
skin complaints occurred at the end of 1995, when the veteran 
complained of itching on the face with welts, bumps, redness, 
and purulent drainage.  The diagnosis was impetigo.  Impetigo 
is "a contagious pyoderma caused by direct inoculation of 
group A streptococci or Staphylococcus aureus into 
superficial cutaneous abrasions or compromised skin."  Id.  
No relationship to service is readily apparent for this 
disorder either, since it was not diagnosed in service or for 
many years thereafter.  Private records show probable insect 
bites.  The record also shows diagnoses of various other skin 
disorders, including folliculitis and dermatitis.  

The difficulty with the various diagnoses is two-fold: (1) 
the disorders appear to have been acute, and (2) none of them 
present a current disability.  When the veteran underwent his 
most recent VA examination in February 2004, he had no skin 
complaints and the examination revealed clear skin with no 
active dermatitis.  He also had no skin complaints other than 
thick nails, when he underwent examination in August 2003.  
The treatment for dermatitis and tinea bilateral feet and 
legs shown in 2002 does not appear to have any relationship 
to service, as there is neither evidence of chronicity in 
service nor evidence of continuity after service.  Although 
the veteran provides a history of "skin problems" none of 
his symptoms were observed and diagnosed.  To attribute the 
veteran with a chronic disability of tinea pedis or 
dermatitis would require gross speculation, as neither 
disorder is currently diagnosed and the only post-service 
contemporaneously recorded evidence of such is dated over 30 
years after service.  The veteran's prescriptions for 
hydrocortisone 2.5 % cream and Nystatin 0.1% cream occur 
initially in the 2002/2003 time frame, also over 30 years 
after service.  

With regard to the VA examiner's diagnosis of onychomycosis 
in August 2003, there is no evidence of the disability in 
service.  Moreover, the examiner concluded that it is 
unrelated to service.  In summary, the evidence fails to show 
that the veteran has a currently diagnosed skin disorder that 
is related to service.  The benefit of the doubt doctrine is 
not for application with regard to the claim for service 
connection for chronic acquired, variously diagnosed skin 
disorders because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, service connection for chronic 
acquired, variously diagnosed skin disorders is not 
warranted.




ORDER

Service connection for chronic acquired, variously diagnosed 
skin disorders is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


